Citation Nr: 0421897	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  03-15 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for skin disorder.  

2.  Entitlement to service connection for stomach problems.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1969.  

This appeal arises from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for a liver 
condition, a skin condition, a lung condition, stomach 
problems and granted service connection for post-traumatic 
stress disorder (PTSD).  

The veteran filed his notice of disagreement in April 2003.  
He disagreed with the rating assigned for PTSD and the denial 
of service connection for a skin disorder, a lung disorder, 
and service connection for stomach problems.  

In May 2003 the veteran submitted his substantive appeal.  On 
the VA Form 9 the veteran checked that he was not appealing 
all the issues included in the statement of the case.  He 
limited the issues he wished to appeal to the rating for 
PTSD, and service connection for a skin disorder and stomach 
problems.  38 C.F.R. §§ 20.200, 20.201, 20.202 (2003).  

Subsequently in an August 2003 rating decision, the RO 
granted a 50 percent rating for PTSD.  The veteran submitted 
a statement in support of claim in October 2003 on which he 
wrote that he was withdrawing his appeal of the rating for 
PTSD.  He indicated he was satisfied with the 50 percent 
rating assigned.  38 C.F.R. § 20.204 (2003).  The issues 
currently in appellate status are limited to those set out on 
the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  




REMAND

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  The claims 
folder does not contain a current diagnosis of a skin 
disorder or a competent medical opinion linking the veteran's 
currently diagnosed diverticulosis and gastritis to service.  

The veteran testified at a videoconference before the 
undersigned Veterans Law Judge in March 2004.  He asserted he 
developed a skin disorder during his service in the Republic 
of Vietnam.  He contends the damp conditions and exposure to 
jungle like environment caused him to develop a skin 
disorder.  (T-4)  The veteran and his representative have 
asserted that even though the veteran's service medical 
records do not note any treatment for a skin disorder, the 
statements of the veteran as a combat veteran should be 
considered satisfactory lay evidence of incurrence of a skin 
disorder in service.  38 U.S.C.A. § 1154 (West 2002); 
38 C.F.R. § 3.305(c)(2003).  The only reference in the claims 
folder to a skin disorder is a notation in a December 2000 
examination report from the VA in El Paso.  In the section 
titled past medical history the examiner noted the veteran 
had "longstanding onychomycosis of his toenails for the last 
30 years and was being treated now, by Dr. P."  The claims 
folder does not contain any records of treatment of 
onychomycosis by Dr. P.  In addition there is no competent 
medical evidence which provides a link between the symptoms 
reported by the veteran in service and any current skin 
disorder.  The veteran has requested that he be examined by 
VA to obtain such an opinion.  

The veteran has also testified that he had constant stomach 
trouble in service.  The only gastrointestinal disorder 
service medical records reveal was treated in service were 
internal and external hemorrhoids.  The veteran has submitted 
private medical records which demonstrate he is being 
followed for treatment of gastrointestinal disorders 
including internal hemorrhoids, diverticulosis of the colon, 
and a hiatal hernia with gastroesophageal reflux disease.  
The claims folder does not include a competent medical 
opinion linking the current gastrointestinal disorders to 
service.  

The regulations provide that VA will obtain a medical opinion 
when the evidence of record does not contain sufficient 
medical evidence to decide the claim if there is competent 
medical evidence of a current diagnosed disability, the 
evidence establishes the veteran suffered an event, disease 
of symptoms of a disease in service and there are indications 
the claimed disability may be associated with the event or 
injury in service.  38 C.F.R. § 3.159(c)(4) (2003).  

The Board wishes to explain to the veteran that he must 
cooperate fully with VA efforts to obtain relevant records.  
In this case there is no indication the veteran ever 
requested VA obtain treatment records from Dr. P.  The 
regulations require that a claimant provide enough 
information to identify and locate any existing records, 
including identifying the location of the evidence, the 
approximate time frame covered by the records and authorize 
release of the records.  38 C.F.R. § 3.159(c)(i) and 
(ii)(2003).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the veteran 
identify all health care providers who 
have treated him for a skin disorder and 
his stomach problems since his separation 
from the service.  This should include 
supplying the address and dates for 
treatment for onychomycosis with Dr. P.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which have not 
been previously secured.  

2.  The veteran should be afforded VA 
gastrointestinal examination (by a 
physician) to diagnosis any current 
gastrointestinal disorder.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  After reviewing the 
veteran's medical records, interviewing 
the veteran and examining him the 
examiner is asked to diagnose any current 
gastrointestinal disorder.  If any 
current gastrointestinal disorder is 
diagnosed, the examiner is asked to 
answer the following:  Is it at last as 
likely as not (50 percent chance) that 
any current gastrointestinal disorder 
began in service or is causally related 
to the veteran's active service?  The 
examiner should provide a rational for 
any opinion expressed.  

3.  The veteran should be afforded VA 
dermatology examination (by a physician) 
to diagnosis any current skin disorder.  
The claims folder should be made 
available to the examiner for review 
before the examination.  After reviewing 
the veteran's medical records, 
interviewing the veteran and examining 
him the examiner is asked to diagnose any 
current skin disorder.  If a skin 
disorder is diagnosed he is asked to 
answer the following: Is it at last as 
likely as not (50 percent chance) that 
any current skin disorder began in 
service or is causally related to the 
veteran's active service?  The examiner 
should provide a rational for any opinion 
expressed.  
4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required as outlined in 38 C.F.R. § 3.159 
(2003).  If further action is required, 
the RO should undertake it before 
readjudication of the claims.  

5.  Thereafter, the RO should review all 
of the evidence of record, including any 
new evidence, and readjudicate the claims 
of entitlement to service connection for 
a skin disorder and a gastrointestinal 
disorder.  If any benefit sought on 
appeal is not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The veteran should also 
be afforded an opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




